DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.  Claims 1, 7, 10, 19 – 25 and 28 – 30 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previously made 112 rejections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 19 – 22, 25 and 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Veronesi (US Patent 5,289,068 A) and as evidenced by Bonin (US Patent 6,369,477 B1).

In Re Claim 1, the Figure 4 embodiment of Roos discloses A magnetic drive (paragraph [0064]: “magnetic coupler”), seal-less (there are no seals in the description of this embodiment in paragraph [0064]) pump (Abstract: “serving fluid pumping… function(s)”), comprising: a housing (3, 4 and barrier 36) having an inlet (2 or entrance to 10) and an outlet (3) (paragraph [0064] and Figure 4); at least one impeller (5) mounted for rotation within the housing; the at least one impeller (5) including a shaft (combination of 8 and central rod in Figure 4) and a plurality of blades (9) extending from the shaft (8), and a magnetic drive having an inner magnet array (35) interior to the housing and coupled to the at least one impeller at distal ends of the plurality of blades (9) of the at least one impeller, such that the inner magnet array circumscribes the impeller (5) and the plurality of blades (9) thereof (as depicted the magnetic coupling element 35 clearly circumscribes the ends of the blades 9), the inner magnet array being radially spaced from a central axis of the at least one impeller as depicted, and an outer magnet array (20) positioned outside of the housing and surrounding the housing (paragraph [0064] and Figure 4); wherein the inner magnet array includes a plurality of magnets arranged in an annular configuration (paragraph [0061] states: “The peripheral sleeve 10 of impeller 5 holds a rotor 20 consisting of permanent magnets“; since the sleeve 10 is annular, the at least two magnets would have to arranged in an annular configuration) (paragraph [0061] and Figure 4); wherein the housing is configured for insertion into a hollow core electric motor (13, Figure 3 shows the hollow core electric motor 13 prior to insertion) configured to power the magnetic drive (paragraph [0061], windings 17 power the drive when they are energized); wherein the magnetic drive is configured to transmit torque to the at least one impeller at the location radially spaced from the central axis of the at least one impeller (20 and 35 are both radially spaced from the central axis) (Figure 3 and paragraph [0061]); and wherein the outer magnet array (20) forms an outer casing of the pump (it circumscribes the barrier 36 which is part of the housing), which is directly received within the hollow core stator of the electric motor (as shown in the assembled apparatus) (paragraphs [0061] and [0064] and Figures 3 and 4).

    PNG
    media_image1.png
    511
    622
    media_image1.png
    Greyscale

Annotated Figure 8B of Roos
Although Roos does not explicitly disclose that the magnetic ring (71, annotated Figure 8B above; paragraph [0068]) representing the claimed inner magnet array is a plurality of permanent magnets extending linearly, each of the alternating “N” and “S” poles is a permanent magnet as evidenced by Bonin in Figure 1 and Column 3, Line 58 – Column 4, Line 2; wherein each pole (26a for example) is permanent magnet and the plurality of poles 26a, 26b, 26c, 26d, 26e, 26f and 26g are arranged around the outer surface 25 of the roller 24 so that a roller pole of south magnetic polarity is interposed between a pair of roller poles 26 each of north magnetic polarity.  Each permanent magnet (“N”/”S”) of Roos is an arcuate segment extending linearly in a direction parallel to the central axis (the central axis extends in a perpendicular direction to the view in Figure 8B).
However, Roos is silent as to the details of the shaft.
Nevertheless, Veronesi discloses that the at least one impeller (17, 21) includes a shaft (19, 23, 11, 15) from which the plurality of blades (18, 22) extend; and wherein the shaft of the at least one impeller (17, 21) is hollow such that no component of the pump intersects a central axis about which the at least one impeller (17, 21) rotates (the center of shaft 11 is a hollow space 16, therefore no component of the pump intersects its central axis) (Column 4, Lines 19 – 55 and Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the impeller shaft of Roos to be hollow as taught by Veronesi for the purpose of reducing weight of the apparatus.

In Re Claim 7, Roos and Veronesi as evidenced by Bonin disclose all the limitations of Claim 1, however, Roos does not disclose a first impeller and second impeller.
Nevertheless, Veronesi discloses the at least one impeller includes a first impeller (17) and a second impeller (21); wherein the first impeller (17) is a water impeller configured to pump water  (Note that the phrase “water impeller configured to pump water” is an intended use limitations for the impeller that does not structurally distinguish over the prior art because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) and having a shaft (19) from which a first subset of the plurality of blades (18) extend; and, wherein the second impeller (21) is an air impeller configured to pump air (Note that the phrase “air impeller configured to pump water” is an intended use limitations for the impeller that does not structurally distinguish over the prior art because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) and having a shaft (23) from which a second subset of the plurality of blades (22) extend; the water impeller (17) is positioned adjacent to the inlet (5); and the air impeller (21) is positioned adjacent to the outlet (7) (Column 4, Lines 19 – 55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the impeller of Roos with the two-impeller configuration of Veronesi because two stage pumps (two impellers) are more efficient than single stage pumps (one impeller).

In Re Claim 19, the Figure 4 embodiment of Roos discloses A magnetic drive (paragraph [0064]: “magnetic coupler”), seal-less (there are no seals in the description of this embodiment in paragraph [0064]) axial pump (Abstract: “serving fluid pumping .. .. function(s)”), comprising: a cylindrical housing (2, 3, 4 and barrier 36) having an inlet (2 or entrance to 10) and an outlet (3); at least one impeller (5) mounted for rotation within the housing; and a magnetic drive having an inner magnet array (35) interior to the housing and coupled to the at least one impeller at an outermost radial extent of the at least one impeller (5) such that the inner magnetic array circumscribes the at least one impeller (35 extends radially past 5 and 9), and an outer magnet array (20) positioned exterior to the wall (36) of the housing; wherein the inner magnet array includes a plurality of magnets arranged in an annular configuration (paragraph [0061] states: “The peripheral sleeve 10 of impeller 5 holds a rotor 20 consisting of permanent magnets“; since the sleeve 10 is annular, the at least two magnets would have to arranged in an annular configuration); wherein the magnetic drive is configured to transmit, via the inner and outer magnet arrays, a torque to an outer portion of the at least one impeller at the location radially spaced from a longitudinal axis of the housing for rotating the at least one impeller (20 and 35 are both radially spaced from the central axis, therefore the torque is transmitted to the outer portion of the impeller); wherein the housing is configured for insertion into a hollow core stator of the electric motor (13, Figure 3 shows the hollow core stator of an electric motor 13 prior to insertion) configured to power the magnetic drive (paragraph [0061], windings 17 power the drive when they are energized) and wherein the outer magnet array (20) forms an outer casing of the pump (it circumscribes the barrier 36 which is part of the housing), which is directly received within the hollow core stator of the electric motor (as depicted in the assembled apparatus, the preassembly position in depicted in Figure 3); wherein the pump is devoid of any seals interior to the housing (there are clearly no seals either described or depicted by Roos.  In fact, paragraph [0004] of Roos considers seals to be a drawback and teaches away from seals) (paragraphs [0061] and [0064] and Figures 3 and 4).
Although Roos does not explicitly disclose that the magnetic ring (71, Figure 8B; paragraph [0068]) representing the claimed inner magnet array is a plurality of permanent magnets extending linearly, each of the alternating “N” and “S” poles is a permanent magnet as evidenced by Bonin in Figure 1 and Column 3, Line 58 – Column 4, Line 2; wherein each pole (26a for example) is permanent magnet and the plurality of poles 26a, 26b, 26c, 26d, 26e, 26f and 26g are arranged around the outer surface 25 of the roller 24 so that a roller pole of south magnetic polarity is interposed between a pair of roller poles 26 each of north magnetic polarity.  Each permanent magnet (“N”/”S”) of Roos is an arcuate segment extending linearly in a direction parallel to the central axis (the central axis extends in a perpendicular direction to the view in Figure 8B).
However, Roos does not disclose that the at least one impeller includes a cylindrical shaft from which the plurality of blades extend, and that the shaft is hollow, and that there are more than four magnets.
Nevertheless, Figures 5 and 6 of Veronesi discloses two analogous impellers (17, 21) mounted for rotation within a housing (3); and an inner magnet array (195) interior to the housing and coupled to the at least one impeller at distal ends of a plurality of blades of the at least one impeller (Figure 6 depicts that the magnets 195 are placed on the outermost surface of not just the blades 18/22 but the whole impeller rim 208 as well), such that the inner magnet array circumscribes the impeller and the plurality of blades thereof (in Figure 6 the magnets 195 circumscribe the outermost surface of 208), the inner magnet array being radially spaced from a central axis of the at least one impeller as depicted, wherein the inner magnet array includes a plurality of magnets (a careful examination of Figure 5 depicts many magnets 195) arranged in an annular configuration (there are a plurality of them uniformly spaced in an annular manner as depicted in Figure 5).  Veronesi also discloses the at least one impeller includes a cylindrical shaft (19, 23, 11, 15) from which the plurality of blades (18, 22) extend; and wherein the shaft is hollow such that no component of the pump intersects a central axis about which the at least one impeller rotates (the center of shaft 11 is a hollow space 16, therefore no component of the pump intersects its central axis).  In Figure 6 of Veronesi, the outer circumferential extent of magnets (195) is greater than the circumference of circle represented by the outer diameter of rim 208/ impeller blades 18/22.  There are clearly more than four magnets depicted in Figure 5 upon careful examination (Column 4, Lines 19 – 55, Column 9, Lines 5 – 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the impeller of Roos with the two-impeller configuration of Veronesi because two stage pumps (two impellers) are more efficient than single stage pumps (one impeller).
 
In Re Claim 20, Roos and Veronesi as evidenced by Bonin teaches all the limitations of Claim 19, although Roos does not teach a first impeller and a second impeller, however, Veronesi discloses the at least one impeller includes a first impeller (17) and a second impeller (21); wherein the first impeller is a water impeller (“water” is an intended use recitation that does not structurally distinguish over the prior art; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) configured to pump water and having a shaft from which a plurality of blades extend; and wherein the second impeller is an air impeller (“air” is an intended use recitation that does not structurally distinguish over the prior art; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) configured to pump air and having a shaft from which a plurality of blades extend (Column 4, Lines 19 – 55).

In Re Claim 21, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, and Roos further discloses that the housing (3, 4, 36) is selectively removable from the hollow core stator electric motor (13) (the magnetic drive (20, 35) is clearly a separate piece which is spaced from the hollow core electric motor (13) as shown in figure 3 which is the position where the housing is removed).

In Re Claim 22, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, and Roos further discloses a stator (17) which would have to induce a rotating magnetic field in order to drive the outer magnetic array (via magnets 20 and 35 as suggested in paragraph [0061]: “a rotor 20 consisting of permanent magnets which make impeller 5 rotate when electrical current is applied to windings 17”).  Therefore the hollow core stator of the electric motor is an induction motor with a stator (17), the stator configured to produce a rotating magnetic driving field configured to couple to the outer magnetic array (via magnets 30 and 35) (paragraph [0061] and Figure 4).

In Re Claim 25, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, and Roos further discloses that the pump is devoid of seals within the housing (there are clearly no seals either described or depicted by Roos.  In fact, paragraph [0004] of Roos considers seals to be a drawback and teaches away from seals).

In Re Claim 28, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, and Roos further discloses in Figure 4 that the inner and outer arrays (35 and 20) have the same length in the axial direction, therefore the outer magnet array is coextensive with the inner magnet array in an axial direction of pump.

In Re Claim 29, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, although Roos does not disclose more than four magnets, however, Veronesi discloses more than four magnets (195, see figures 5 and 6) (Column 9, Lines 5 – 10).

    PNG
    media_image2.png
    718
    846
    media_image2.png
    Greyscale

In Re Claim 30, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, and Roos further discloses that the circumference of a circle and extent of the plurality of magnets is better seen in Figure 3 of Roos reproduced and annotated above.  As shown, the plurality of magnets (20), combined, occupy a circumferential extent (annotated above) that is greater than a circumference of a circle (side view of circle is annotated above) circumscribing the plurality of blades (9).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Veronesi (US Patent 5,289,068 A) and as evidenced by Bonin (US Patent 6,369,477 B1) and further in view of Bozeman (US Patent 5,527,159 A).
In Re Claim 10, Roos and Veronesi as evidenced by Bonin disclose all the limitations of Claim 7, and Roos further discloses that the water impeller (17) is positioned adjacent to the inlet (5) and the air impeller (21) is positioned adjacent to the outlet (7) (Column 4, Lines 19 – 55), but Roos and Veronesi do not explicitly disclose that the water impeller includes three blades and the air impeller includes six blades.
However, Figure 1 of Bozeman discloses an air impeller (50, 54) positioned adjacent to the outlet (40) which includes six blades (three short blades and three long blades – see Column 8, Lines 18 – 25), and a water impeller (50) adjacent to the inlet (36) which includes three blades (the longer blades 68 extend to the water impeller 50 via connecting portions 62; the extended portion of the three longer blades 68 reads on the three blades for the water impeller; note that the Figure 3 embodiment discloses that the blades are two impellers are axially spaced).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the number of blades in the water impeller of Roos / Veronesi to be three as taught by Bozeman, and to modify the number of blades in the air impeller of Roos / Veronesi to be six as taught by Bozeman because it a matter of choosing from a finite number of options for the number of blades, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the skill level of one having ordinary skill in the art.   This is a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale E).


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Veronesi (US Patent 5,289,068 A) as evidenced by Bonin (US Patent 6,369,477 B1) and further in view of Burrows (PG Pub US 20170055760 A1).
In Re Claims 23 and 24, Roos and Veronesi as evidenced by Bonin discloses all the limitations of Claim 1, however, they does not disclose a gas inlet as claimed.
Nevertheless, the Figure 1 embodiment of Burrows discloses a non-positive displacement pump (12, see paragraph [0012]), that has a gas inlet (for air, which is controlled by valve 126) and a liquid (water) inlet that is controlled by valve (46).  There is a first state as claimed when the gas (air) inlet is closed when only liquid (water) is pumped (paragraph [0093]).  There is a second state as claimed where the liquid (water) inlet is closed when only gas (air) is pumped (paragraph [0081] states that  Accordingly, the pump 12 stops displacing water and, instead, starts pumping air from the air line 124 exposed to atmosphere. As such, water no longer flows to the pump 12 from the reservoir 14).  There is third state as claimed during a purge where both gas (air) and liquid (water) are pumped (paragraph [0057] states that the pump 12 pumps pressurized air through the system 10 to purge any remaining water).  The pump is clearly capable of pumping air and water as stated in paragraph [0058] states that Preferably, the pump 12 can alternate between pumping air and/or water).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the housing of Roos / Veronesi to incorporate a gas inlet such that gas or liquid or a combination thereof can be drawn as taught by Burrows for the purpose of providing the ability to deliver two different types of fluids for the pump of Roos and avoiding the costs of an additional pump for delivering a different fluid.


Response to Arguments
Applicant has argued on Page 7 of Applicant’s Response that “In stark contrast, Roos clearly discloses the use of magnets 71 in a ring shape /configuration, not magnets that are linear and extend parallel to the central axis. Indeed, paragraph [0068] discloses that the magnets are arranged in a "radial configuration." Applicant has also reviewed Veronesi and can find no disclosure or teaching that would make up for the deficiencies of Roos in this regard.”

    PNG
    media_image1.png
    511
    622
    media_image1.png
    Greyscale

Examiner’s Response: Paragraph [0068] of Roos references Figure 8B which shows a plurality of magnetic poles (71) which all-together form the magnetic ring as stated in paragraph [0068].  Although not explicitly stated by Roos, each of the magnetic poles “N” and “S” (see annotated figure above) is a permanent magnet as evidenced by Bonin (US Patent 6,369,477 B1) in Figure 1 and Column 3, Line 58 – Column 4, Line 2; wherein each pole (26a for example) is permanent magnet and the plurality of poles 26a, 26b, 26c, 26d, 26e, 26f and 26g are arranged around the outer surface 25 of the roller 24 so that a roller pole of south magnetic polarity is interposed between a pair of roller poles 26 each of north magnetic polarity.  Each permanent magnet (“N”/”S”) of Roos is an arcuate segment extending linearly in a direction parallel to the central axis (the central axis extends in a perpendicular direction to the view in Figure 8B).  Applicant shall note that the trapezoidal magnet (195; Figure 6; Column 9, Lines 5 – 7) of Veronesi also extends in an axial direction, parallel to the central axis.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  

    PNG
    media_image3.png
    549
    638
    media_image3.png
    Greyscale

Annotated Figure 2 of Taiani
Taiani (US Patent 4,896,064 A) discloses an outer magnet array (48, Figure 2) and an inner magnet array (52, Figure 2) wherein each of the plurality of magnets is linear and extends parallel to the central axis (see annotated figure above).
Hertrich (US Patent 4,874,975 A) discloses an inner magnet array (38 – 52, Figure 1; Column 3, Lines 40 – 45) wherein each of the plurality of magnets is linear and extends parallel to the central axis.
Milnikel (US Patent 5,596,238 A) discloses an outer magnet array (3, Figure 2) and an inner magnet array (4, Figure 2) wherein each of the plurality of magnets is linear and extends parallel to the central axis (Figure 7 shows the linear extension of the plurality of permanent magnets 3 on the outer magnet array, Figure 11 shows the linear extension of the plurality of permanent magnets 4 on the inner magnet array).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746